      Case 2:18-cr-00081-MLCF-JVM Document 76 Filed 03/26/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL NO. 18-081

VERSUS                                                         SECTION F (1)

JORGE ORNELAS                                                  VIOLATION: 21 U.S.C. § 841(a)(1)
TEKA LAFRANCE                                                            21 U.S.C. § 841(b)(1)(A)
JERRELL ENCALADE                                                         21 U.S.C. § 841(b)(1)(C)
                                                                         21 U.S.C. § 841(b)(1)(B)
                                                                         21 U.S.C. § 846


       NOTICE OF TRIAL AND PRE-TRIAL CONFERENCE AS TO ALL DEFENDANTS
                             (Previously set for 4/8/2019)


Take Notice that this criminal case has been set for TRIAL on JUNE 10, 2019, at 9:00 A.M., before
JUDGE MARTIN L. C. FELDMAN, 500 Poydras St., Courtroom C551, New Orleans, LA 70130. A
FINAL PRE-TRIAL CONFERENCE is set for May 24, 2019, at 1:30 p.m.


            IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE
THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO
APPEARANCE.

DATE: March 26, 2019                            WILLIAM W. BLEVINS, CLERK
                                                by: Cherie B. Stouder
TO:                                                   Deputy Clerk

JORGE ORNELAS                                   U.S. Attorney: BRANDON S. LONG
c/o USM
COUNSEL FOR ORNELAS:                            U.S. Marshal
SAMUEL H. WINSTON
sam@samwinstonlaw.com                           U.S. Probation Office - Pretrial Services Unit
ISRAEL SANTANA
isantanalaw@comcast.net                         DEA – TFO CHRISTOPHER JOHNSON

                                                JUDGE        MAGISTRATE
TEKA LAFRANCE
c/o USM
                                                COURT REPORTER COORDINATOR
COUNSEL FOR LAFRANCE:
                                                INTERPRETER:
RACHEL MARIE YAZBECK
rmyazbeck@gmail.com                             ( ) YES
                                                ( X) NO Language and/or Dialect
JERRELL ENCALADE
c/o USM                                         If you change address, notify
COUNSEL FOR ENCALADE:                           Clerk of Court by phone,
JAMES ALAN WILLIAMS                             (504) 589-7683
jim@jimwilliamslaw.com
